Title: To Alexander Hamilton from William Duer, 16 August 1782
From: Duer, William
To: Hamilton, Alexander



Albany August 16th. 1782
Sir,

You wish to be informed what, I conceive, will be the Amount of the Monies necessary for defraying the Charges of the Northern Contract, from the first of April to the last day of December; and what Proportion of that Sum will be Expended within the State.
Unless a Considerable Reinforcement of Troops should be ordered into this Quarter (of which at present there does not appear a great Probability) I do not imagine the Monthly Issue of Rations during the Term of the Contract will average more than Sixty Six thousand:


This at the Contract Price amounts for the Space of nine Months to
Dollrs.
52,717½


Of this Sum according to the best Estimate I can form, 
23,760 


will be remitted to the Eastern States for the Proportion of Beef, Salt, and Liquor Imported thence; which leaves,
28,957½


Ballance of Expenditures within this State.



I am,    Sir Your Obed: Hble Servt

Wm. Duer
Colo. Alexr. HamiltonReceiver of the Continental Taxes
State of New York

